TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00429-CV



                                     Ex parte Carolyn Barnes


                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                             MEMORANDUM OPINION


                Carolyn Barnes has filed an original application for writ of habeas corpus in this

Court. In her application, Barnes contends that she “is suffering an unlawful extraterritorial restraint

on her liberty,” having been charged by indictment with a first degree felony, and that “on appeal this

‘conviction’ will be overturned.” Barnes prays that the she be immediately released or, in the

alternative, that this Court reduce the amount of her appellate bond.1

                This Court’s original jurisdiction to issue a writ of habeas corpus is limited to those

cases in which a person’s liberty is restrained because the person has violated an order, judgment, or

decree entered in a civil case. See Tex. Gov’t Code § 22.221(d); Dodson v. State, 988 S.W.2d 833,

835 (Tex. App.—San Antonio 1999, no pet.). Moreover, article 11.07 of the Texas Code of Criminal

Procedure vests complete jurisdiction over post-conviction relief from final felony convictions in the


       1
           Article 44.04 of the Code of Criminal Procedure allows a convicted defendant to seek, in
the trial court, reasonable bail pending appeal under certain circumstances. Tex. Code Crim. Proc.
art. 44.04(b). The statute also provides for a separate, preferential appeal for complaints about the
trial court’s action in setting bond pending appeal. Id. art. 44.04(g). Here, Barnes has not filed
notice of appeal with respect to any trial court order denying her request, if made, to reduce the
amount of her bond pending appeal. Accordingly, we lack jurisdiction to consider any complaint
related to Barnes’s appellate bond in this proceeding.
Texas Court of Criminal Appeals. See Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d
115, 117 (Tex. Crim. App. 2013); see also Tex. Code Crim. Proc. art. 11.07, § 5. Barnes is in

custody pursuant to a felony conviction for aggravated assault. See Tex. Penal Code § 22.02(a)(2).

Accordingly, we dismiss her application for writ of habeas corpus for want of jurisdiction.



                                             __________________________________________

                                             Scott K. Field, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Filed: July 12, 2013




                                                2